Citation Nr: 0003388	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  94-27 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinea pedis.

3.  Entitlement to service connection for frostbite of the 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1980 and from July 1980 to December 1985.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision rendered in March 1994 
by the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), whereby, in pertinent 
part, the issues identified on the first page of the decision 
were denied.  They were then remanded by the Board in a July 
1997 decision for further development of the evidence, and 
have been returned for our review.  

The issue of entitlement for service connection for post-
traumatic stress disorder (PTSD), is addressed in the Remand 
portion of this decision.


FINDINGS OF FACT

1.  Tinea pedis, if extant, manifested subsequent to service 
and is not shown to be related to that service.

2.  Frostbite of the feet is not shown.


CONCLUSIONS OF LAW

1.  A claim for entitlement to service connection for tinea 
pedis is not well grounded.  38 U.S.C. § 5107(a) (West 1991 & 
Supp. 1999).

2.  A claim for entitlement to service connection for 
frostbite of the feet is not well grounded.  38 U.S.C. 
§ 5107(a) (West 1991 & Supp. 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

An appellant has, by statute, the duty to submit evidence 
that a claim is well-grounded, which means that the evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a) (West 
1991).  When such type of evidence is not submitted, the 
initial burden placed on the appellant is not met.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305 (1999).  Establishing a well-grounded 
claim for service connection for a particular disability 
requires more than an allegation that the particular 
disability had its onset in service.  It requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet.App. 609, 610 
(1992); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The 
kind of evidence needed to make a claim well grounded depends 
upon the types of issues presented by a claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).  For some factual issues, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Evidentiary assertions by the veteran 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible or is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection normally are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992); cf. Godfrey v. Brown, 7 Vet. App. 398,406 
(1995) (where service connection is based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b), competent medical 
evidence is not necessarily required to make the claim well 
grounded.) 

We note, as a preliminary matter, that references were made 
in the record by the veteran that his records were presumably 
destroyed by fire at the National Personnel Records Center.  
We also note that the RO repeatedly requested the veteran's 
service medical records (SMRs) from various entities during 
the pendency of his appeal, and furthermore, requested that 
the veteran furnish any relevant records in his possession.  
However, the RO's attempts apparently were fruitless, as it 
appears that there are no records dating from the veteran's 
first period of service, dating from 1977 to 1980.  We 
therefore find, as a matter of fact, that reconstruction of 
the veteran's claims folder is not possible in this case.  

However, some SMRs are of record.  Records dated August 1984 
show that the veteran was treated for a low back condition.  
The veteran's separation examination report is also of 
record.  That report, dated September 1984, shows that the 
veteran's feet were clinically evaluated as normal.  The 
report of medical history, compiled by the veteran in 
conjunction with that examination shows that the veteran 
reported both a history of skin diseases and foot trouble.  
However, we must point out that the examiner noted, on the 
back of that report, that the "fungus" of the veteran's 
"feet" was "treated".  

The evidence subsequent to service shows that the veteran was 
evaluated for tinea pedis in a podiatry consultation dated 
April 1993.  Although the veteran provided an oral history 
noting that he had had tinea pedis for 15 years, we must 
point out that medical history that is not enhanced by 
additional medical comment is not competent medical evidence 
to well ground a claim.  Le Shore v. Brown, 8 Vet. App. 406 
(1995).  Although the examiner indicated that the veteran was 
to be seen for a follow up examination in one week, no such 
report is of record.  

A hospitalization discharge summary, also dated April 1993, 
lists a diagnosis of "fungus, feet".  

A radiographic report, dated June 1993 notes that "no active 
disease of bones or soft tissues" were present.  A report of 
a medical examination of the same date notes that the veteran 
reported developing a blister after walking in cold 
temperatures, and was told that he had a fungal infection.  
The examiner noted the veteran's complaints of recurrent 
blisters, worse on the sides, but no objective findings were 
noted.  

A hospital discharge summary, dated April 1998, notes that 
the veteran was seen by podiatry for "an infection of the 
foot."  

The RO requested, pursuant to the July 1997 remand, that the 
veteran provide documentation of foot treatment since 1977 to 
present, as he had previously alleged.  In April 1999, the 
veteran provided a copy of his April 1993 podiatry 
consultation report, above.  The veteran also stated that he 
was treated repeatedly from 1977 to 1980 for, in essence, 
problems concerning his feet.  

Although the 1998 hospitalization summary reflects that the 
veteran was treated for a foot infection, and records dated 
April 1993 show that he manifested "fungus, feet", there is 
no evidence of record to show that he currently manifests a 
disorder that is proximately due to his active service.  We 
note that the veteran's claims were remanded so that he could 
provide evidence of the alleged continuity of treatment for 
his averred foot conditions.  However, no such evidence has 
been received.  In fact, the veteran provided a copy of a 
1993 report that was already of record.  We note that the 
veteran's records form the first period of service are lost; 
his separation report is of record, and shows that his feet 
were clinically evaluated as normal. We note that the veteran 
has provided a written statement recounting his recollection 
of his symptomatology for various time periods.  While we do 
not doubt the veteran's veracity, we also must point out that 
it has been almost 20 years since the veteran's first period 
of active service, and almost 15 years since he was separated 
from service, thus, we find that his memories as to when he 
exhibited which symptomatology are not as probative as 
written medical records compiled at the time of examination.  

In addition, we note that a current diagnosis of residuals of 
frostbite of the feet is not of record.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C. §§ 1110, 1131 (West 1991 
& Supp. 1999); see Degmetich v. Brown, 104 F.3d 1328 (1997) 
(holding that Secretary's and Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet.App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet.App. 141, 143 (1992).  Thus, without such evidence, the 
veteran's claim for residuals of frostbite of his feet must 
be denied, as it is not well grounded.  

With respect to the veteran's claim that he currently 
manifests a fungal infection of his feet that is related to 
service, the evidence shows that he was treated for a fungal 
condition of his feet in 1993, and for an infection in 1998.  
However, there is no evidence of record to show that either 
of these disorders are related to his active service, in 
fact, the evidence first shows that the veteran manifested 
such a disorder in 1993, which is almost 20 years subsequent 
to his separation from active service.  

Importantly, we must point out that any nexus between a 
current foot disorder and service must be drawn by medical 
evidence.  That is, a claimant would not meet his burden of 
presenting a plausible or possible claim merely by offering 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a) (West 1991); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).

Therefore, as the medical evidence demonstrates neither a 
nexus, nor continuity of treatment, for a fungal disorder of 
the feet, this claim is also not well grounded, and must be 
denied.  

We note that the Court has held that when a claimant fails to 
submit a well-grounded claim under 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1999), VA has a duty under 38 U.S.C. § 5103(a) 
(West 1991 & Supp. 1999) to advise the claimant of the 
evidence required to complete his application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996).  In the case at hand, the Board finds that this duty 
is not triggered.  In particular, the Board notes that the RO 
requested additional information on numerous occasions, 
however, our review of the record shows that these requests 
were not productive.  In addition, in this case, the 
supplemental statement of the case advised the veteran of the 
requirements of a well-grounded claim.



ORDER

Entitlement to service connection for tinea pedis is denied.  

Entitlement to service connection for frostbite of the feet 
is denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran contends, in essence, that he has acquired a 
psychiatric disability, specifically PTSD, which is related 
to his active service and for which service connection should 
be granted.

As noted above, this claim was remanded in July 1997 for 
additional evidentiary development.  It was noted that 
although the veteran had been diagnosed with PTSD, and had 
presented information regarding alleged stressors which 
occurred in Korea, specific information regarding dates, 
places and names had not been associated with his claims 
folder, nor had the existing allegations been objectively 
verified.  The July 1997 decision requested that the RO ask 
that the veteran provide specific information regarding his 
alleged combat stressors, which was to be verified by the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  If the veteran's appeal was not referred to the 
USASCRUR, the RO was to include a statement in the claims 
folder to indicate why such a referral was not made.  
Finally, if the inservice stressors were identified, the 
veteran was to be afforded a VA psychiatric examination to 
determine if he has PTSD due to the specific inservice 
stressors.  

After a review of the record, it is the opinion of the Board 
that additional development of the evidence must be 
accomplished prior to further consideration of these issues.  
We regret the delay, however, we determine that due process 
considerations require a Remand in this case.  

We note that the RO did mail a notice to the veteran 
requesting additional specific stressor information, 
including the name, rank and unit of the soldiers involved.  
However, it appears, from our review of the record, that the 
veteran relocated, and that he did not receive the first 
notice from the RO.  The RO mailed a second notice upon 
receipt of the veteran's current address.  Pursuant to the 
July 1997 Remand instructions, the RO also prepared a written 
statement, dated October 1999, indicating that the veteran's 
case was not forwarded to the USASCRUR due to the fact that 
he had not provided specific stressor information so that a 
successful search could be conducted.  However, we must also 
point out that the veteran next provided a statement, dated 
December 1999, providing some unit information that was not 
previously of record, with respect to an alleged stressor 
incident.  

In order to afford the veteran his due process rights, we 
determine that this information should be forwarded to the 
USASCRUR so that a search may be attempted.  If the events 
depicted by the veteran in his December 1999 statement are 
not sufficient for a successful search to be conducted, the 
USASCRUR should be the entity to make that determination, and 
so note.  The RO should then attach such notice to the 
veteran's claims folder.  We note that the veteran has a 
right to compliance of the remand orders as a matter of law, 
and that when the remand orders are not complied with, the 
Board errs when it fails to ensure that compliance. Stegall 
v. West, 11 Vet. App. 268 (1998)


Accordingly, this case is REMANDED for the following:

1.  The agency of original jurisdiction 
should attempt verification of the 
information provided by the veteran in 
December 1999, in addition to the 
information provided in his August 1993 
VAME, by the U.S. Armed Services Center 
for Research of Unit Records (the 
Center), formerly the United States Army 
and Joint Services Environmental Support 
Group (the address remains the same).  

2.  If the information is insufficient 
for a search to be conducted, the 
USASCRUR should provide a written 
explanation to that effect, and the RO 
should associate this notice with the 
veteran's claims folder.  The Center 
should be furnished the appellant's 
military personnel records and a defined 
data base as expanded pursuant to the 
above-requested development.  The Center 
should be requested to provide 
confirmation of the circumstances of any 
stressors identified by the appellant.  
All information obtained should be 
associated with the claims file for 
regional office and appellate review. 

3.  If inservice stressors are 
identified, the veteran should be 
afforded a VA psychiatric examination to 
determine if he has PTSD due to the 
specific inservice stressors.  The 
appellant should be advised at this time 
of the provisions set forth at 38 C.F.R. 
§ 3.655(b) (1999) regarding failure to 
report for scheduled VA examinations.  If 
the examiner determines that he has PTSD, 
he should give his opinion as to whether 
it is as likely as not that disorder is a 
result of the stressors encountered 
during the veteran's service.  The claims 
folder should be made available to the 
examiner for review before the 
examination.
4.  Following completion of the above 
requested action, the RO should re-
adjudicate the issue of entitlement to 
service connection for PTSD.  

5.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  

After the veteran and his representative have had an adequate 
opportunity to respond to the supplemental statement of the 
case, the appeal should be returned to the Board for 
appellate review.  No action is required by the veteran until 
he receives further notice.  

By its REMAND, the Board intimates no opinion as to the 
ultimate determination warranted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 


